Citation Nr: 0632977	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for Lyme disease.

2. Entitlement to service connection for degenerative joint 
disease of the shoulders, elbows, hands, knees and ankles, to 
include on a secondary basis.

3. Entitlement to service connection for ventricular 
bigeminy, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1975 to June 1979. Thereafter, he served in the 
National Guard from June 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2004, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO. A transcript of this 
hearing is of record.

These matters were previously before the Board in October 
2005, at that time they were referred to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC) for additional development.  That development has been 
completed.  In June 2006, the AOJ issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claims.  These matters have now been returned to 
the Board for further appellate action.  

During the April 2004 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
psychiatric disorder. Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not currently suffer from any active 
residuals of Lyme's disease.  

2.  The competent and probative medical evidence of record is 
against a finding that degenerative joint disease is related 
to any event in-service including any in-service infection 
with Lyme disease.  

3.  The veteran does not have a current disability which 
manifests as ventricular bigeminy. 


CONCLUSIONS OF LAW

1.  A current disability due to Lyme's disease was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative joint disease is not related to any event in 
service, to include any infection with Lyme's disease.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303; 3.307; 3.309 
(2006).

3.  Ventricular bigeminy was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

The veteran has received specific and sufficient VCAA notice 
as to each claim.  The RO sent the veteran a letter that 
informed him of the evidence necessary to establish 
entitlement to benefit sought on appeal, what evidence they 
would obtain and what evidence he should submit prior to the 
initial adjudication of each claim.  This letter also, 
essentially, requested that he provide any evidence in his 
possession that pertained to this claim.  See, letter dated 
October 21, 2002.   

The Board also finds that the for each issue notice 
requirements set forth in Dingess/Hartman also have been met.  
While the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above until the January 2006 SSOC - with 
respect to the service connection claims on appeal, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's claims for service connection, and as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is pointed 
out that VA shall make reasonable efforts to obtain evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, including his service 
medical records from his periods of National Guard service.  

At the time of the veteran's April 2004 hearing he indicated 
that certain private treatment records should be obtained.  
In the Board's October 2005 remand, the Board directed the RO 
to take steps to obtain those records.  In a letter dated 
October 11, 2005, the veteran was informed that the RO was 
seeking those records and as they were from a private source, 
written authorization from the veteran was required.  An 
authorization form was enclosed with the letter.  In the year 
since the veteran received that letter, he has not responded.  
In the absence of such authorization from the veteran, the RO 
has been unable to obtain the records.  The Court has held 
that "[t]he duty to assist is not always a one-way street." 
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board finds that the RO has complied with the remand 
instructions to the extent practicable and that no further 
remand is warranted. Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   The veteran was provided with a VA 
medical examination in April 2006.    

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  To that end, the veteran and his 
attorney appeared at a April 2004 videoconference hearing 
before the undersigned.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

1. Entitlement to service connection for Lyme disease.

Analysis

The veteran is seeking entitlement to service connection of 
Lyme's disease.  Essentially, he contends that a tick bite 
suffered during ACDUTRA service caused him to develop Lyme's 
disease and that he continues to suffer from residuals of 
that disease, to include the two conditions for which he is 
seeking secondary service connection, specifically 
degenerative joint disease and ventricular bigeminy.  Those 
two conditions will be discussed separately below.    

At the veteran's April 2004 hearing he testified that he 
continues to suffer from residuals of Lyme disease including 
headaches and hotflashes as well as joint aches and pains and 
heart palpitations which have been separately claimed.  See 
transcript of the hearing, pages 11-12.  However, symptoms 
alone, such as these in the absence of a medical diagnosis of 
some disorder, cannot serve as a basis to substantiate a 
claim of entitlement to service connection.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

To the extent that the veteran himself contends that he 
suffers from active Lyme's disease or diagnosed medical 
conditions which are active residuals of Lyme's disease, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992)

The medical evidence of record is limited to the veteran's 
service medical records and the April 2006 VA examination.  
While the veteran's service medical records from his period 
of National Guard service document both an in-service tick 
bite in May 1998 and a diagnosis with Lyme's disease in 
August 1998, the records do not indicate that the veteran 
continued to suffer from Lyme's disease or any residuals 
thereof at the time of his May 1999 separation from service.  
Moreover, regarding the veteran's current condition the April 
2006 examination record shows a non-reactive result for a 
Lyme's disease antibody blood test and contained the specific 
conclusion from the physician examiner that with respect to 
Lyme's disease, the veteran currently suffers from "no 
residuals and no active disease."   

In the absence of any medical diagnosis of active Lyme's 
disease or active residuals thereof, the criteria for service 
connection for Lyme's disease have not been met.  It is noted 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation. See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  Therefore, due to the 
absence of any diagnosed disorder any claim for service 
connection of a disability characterized as Lyme's disease 
cannot be granted and the veteran's claim fail on that basis.  

2. Entitlement to service connection for degenerative joint 
disease of the shoulders, elbows, hands, knees and ankles, to 
include on a secondary basis.

Analysis

The veteran suffers from degenerative joint disease.  
Primarily, he has contended that such disability is a result 
of his history of Lyme's disease.  As discussed above, the 
veteran has not been granted for Lyme's disease, and as such, 
the Board finds that under the law, the veteran lacks legal 
grounds to establish entitlement to service connection for 
arthritis as secondary to Lyme disease.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  

However, to the extent that the veteran contends that his 
degenerative joint disease was incurred as a result of events 
in service in general, the Board has considered whether or 
not service connection may be established on a direct basis.  

In the interest of clarity, a Hickson analysis will be 
applied to the direct service-connection discussion.  

Beginning with current disability, the veteran has contended 
that he suffers from degenerative joint disease of the 
shoulders, elbows, hands, knees and ankles.  In March 2006 
the veteran was referred for a VA joints examination to 
determine the existence of and location of any degenerative 
joint disease.  X-rays conducted at that time confirmed 
degenerative changes of the shoulders, elbows, hands, knees 
and ankles showing current disability.

Moving to in-service incurrence of disease or injury, the 
Board notes that the veteran had periods of ACDUTRA in the 
National Guard between June 1979 and May 1999 in addition to 
active duty in the Navy between June 1975 and June 1979.  
Beginning with the veteran's period of active duty, the 
veteran's service medical records have been obtained for that 
period.  The records do reflect in-service reports of aching 
in the right shoulder in September 1977 which resolved 
without further complaint and "myalgia" and "general 
malaise" in December 1976 which also resolved without 
further complaints.  At the time of the veteran's separation 
from active duty, there was no indication of a diagnosis of 
degenerative joint disease and his in-service transitory 
complaints had resolved.  Accordingly, in-service incurrence 
of illness or injury is not met based upon the veteran's 
period of active duty.  

In general, where a veteran served for 90 days in active 
service, and arthritis (degenerative joint disease) develops 
to a degree of 10 percent or more within one year from the 
date of separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  However, the veteran separated from 
service in June 1979.  The evidence of record, including the 
veteran's National Guard records do not indicate an 
incurrence of degenerative joint disease prior to June 1980.  
Accordingly, the presumption contained in 38 C.F.R. § 3.309 
is not for application in this matter. 

Turning now to the veteran's periods of National Guard 
service, the Board will address incurrence and injury in 
turn.  With regard to in-service incurrence of disease, there 
is arguably evidence of knee complaints during a period of 
INACDUTRA, specifically in August 1998.   However, if a claim 
relates to a period of National Guard service, the disability 
must have manifested itself during a period of ACDUTRA.  See 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995)  Moreover, 
even if the veteran's August 1998 complaints were noted 
during a qualifying period of ACDUTRA, complaints of pain 
only without any indication of swelling or other disability 
were the extent of the manifestations at that time, that is 
to say a diagnosis of degenerative joint disease or other 
disability was not rendered.   Therefore, a qualifying in-
service incurrence of disease is not shown. 

Regarding in-service injury, it is in undisputed that the 
veteran suffered a tick bite in May 1998 during a period of 
ACDUTRA.  Therefore, a qualifying in-service injury is shown 
and Hickson element (2) is met.  

The final matter for consideration by the Board is Hickson 
element (3), medical nexus.  There is of record only one 
competent medical opinion on that subject, the April 2006 VA 
examination report.  In this report, the examining physician 
takes into account the veteran's current physical condition 
and reports of an in-service tick bite.  The examiner 
concludes that the veteran suffers from a generalized 
degenerative joint disease which is "not related" to his 
military service, to include any remote history of tick bite 
or any disease related to that tick bite.  

There is no medical evidence to the contrary.  Therefore, 
element (3) is not met and the claim fails on that basis.  
The benefit sought on appeal is denied.  



3. Entitlement to service connection for ventricular 
bigeminy, to include on a secondary basis.

Analysis
  
The veteran has also sought service connection for a heart 
disorder manifested by ventricular bigeminy including as 
secondary to Lyme's disease.  

As explained above with respect to the veteran's claim of 
entitlement to service connection of degenerative joint 
disease, as service-connection of Lyme's disease has not been 
established secondary service connection of ventricular 
bigeminy is not available.  See Sabonis, supra.    

The Board has also considered whether or not service 
connection of a heart disorder which is characterized by 
ventricular bigeminy is available on a direct basis.  

The veteran has asserted that he suffers from a history 
ventricular bigeminy.  However, the veteran is not competent 
to diagnose such disorders.  See Espiritu, supra.

A diagnosis ventricular bigeminy or any other heart 
irregularity is not found in the veteran's service records, 
to include his National Guard records from the late 1990s.  
In April 2006, the veteran was referred for a VA medical 
examination.  In addition to the examination, objective 
testing including a chest x-ray, an electrocardiogram and an 
echocardiogram were undertaken.  Based upon the test results, 
the veteran was found to have a heart of normal size, with 
normal rhythm and with normal ventricular function.  The 
examiner concluded that there was no evidence of any a heart 
disorder, including one characterized by ventricular bigeminy 
or other irregular heartbeat.  

In the absence of current disability, service connection may 
not be granted.  See Degmetich, supra; see also, Chelte v. 
Brown, 10 Vet. App. 268 (1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).   The benefit sought on 
appeal is therefore denied.  
 

ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for degenerative joint 
disease of the shoulders, elbows, hands, knees and ankles, to 
include on a secondary basis is denied.

Entitlement to service connection for ventricular bigeminy, 
to include on a secondary basis is denied.





____________________________________________
J.A. Markey
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


